            Case 2:21-cv-00255-TSZ-SKV Document 19 Filed 07/30/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   CHUNLIAN ZHU,

 9                              Petitioner,                 Case No. C21-0255-JCC-SKV

10          v.                                              ORDER DIRECTING GOVERNMENT
                                                            TO FILE UPDATE REGARDING
11   SEATTLE ICE FIELD OFFICE                               REMOVAL
     DIRECTOR,
12
                                Respondent.
13

14          This is a federal habeas action filed pursuant to 28 U.S.C. § 2241. Currently pending

15   before the Court is the Government’s motion to dismiss Petitioner’s petition for writ of habeas

16   corpus. Dkts. 1, 7. The Government has detailed in its motion to dismiss (Dkt. 7), and in its

17   reply brief in support of its motion (Dkt. 13), the efforts it has made to effectuate Petitioner’s

18   removal to China. A review of ICE’s online detainee locator indicates that Petitioner has yet to

19   be removed. As over sixty days have passed since the Government provided the last update on

20   its efforts to remove Petitioner, and as an update on those efforts may aid the Court in its

21   resolution of the Government’s pending motion to dismiss, the Government is directed to

22   provide an update regarding Petitioner’s removal not later than August 6, 2021. The Clerk is

23


     ORDER DIRECTING GOVERNMENT TO
     FILE UPDATE REGARDING REMOVAL
     PAGE - 1
           Case 2:21-cv-00255-TSZ-SKV Document 19 Filed 07/30/21 Page 2 of 2




 1   directed to RE-NOTE the Government’s motion to dismiss (Dkt. 7) for August 6, 2021, and to

 2   send copies of this order to the parties and to the Honorable John C. Coughenour.

 3          Dated this 30th day of July, 2021.

 4

 5                                                       A
 6                                                       S. KATE VAUGHAN
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER DIRECTING GOVERNMENT TO
     FILE UPDATE REGARDING REMOVAL
     PAGE - 2
